Citation Nr: 1721625	
Decision Date: 06/13/17    Archive Date: 06/23/17

DOCKET NO.  12-14 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to an increased disability rating (or evaluation) for cervical spine degenerative disc disease (cervical spine disability), in excess of 20 percent from April 7, 2010 to July 22, 2016, and in excess of 30 percent from July 22, 2016. 

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

J. Ragheb, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from July 1964 to March 1965, and from March 1983 to October 1985. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, which granted an increased rating of 20 percent for the cervical spine disability from April 7, 2010 (date of increased rating claim).  In October 2016, the Agency of Original Jurisdiction (AOJ) further increased the disability rating for the cervical spine disability from 20 percent to 
30 percent for the period from July 22, 2016.  Although higher ratings have been assigned for the cervical spine disability, as reflected in the September 2010 and October 2016 rating decisions, the issue remains in appellate status as the maximum rating has not been assigned for the cervical spine disability for the entire appeal period.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (holding that a decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

In December 2015, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge (VLJ).  The hearing transcript has been associated with the claims file.

In May 2016, the Board remanded the cervical spine rating issue on appeal to the AOJ in order to provide a VA examination.  Because the above-referenced development has been completed, the Board finds that the AOJ substantially complied with the May 2016 Board remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  

The issue of a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1. For the rating period from April 7, 2010 to July 22, 2016, the cervical spine disability did not manifest by forward flexion of the cervical spine to 15 degrees or less, or favorable ankylosis of the entire cervical spine.

2. For the rating period from July 22, 2016, the cervical spine disability has not manifested unfavorable ankylosis of the entire cervical spine.

3. For the entire rating period from April 7, 2010, the cervical spine disability has not resulted in incapacitating episodes having a total duration of at least four weeks but less than six weeks during a 12-month period.


CONCLUSIONS OF LAW

1. For the initial rating period from April 7, 2010 to July 22, 2016, the criteria for a disability rating in excess of 20 percent for the cervical spine disability have not been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5242, 5243 (2016).

2. For the initial rating period from July 22, 2016, the criteria for a disability rating in excess of 30 percent for the cervical spine disability have not been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5242, 5243 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable AOJ decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

In a claim for increased rating, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment and earning capacity, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 
580 F.3d 1270 (2009).  In this case, the RO issued an April 2010 preadjudicatory notice letter to the Veteran, which met the VCAA notice requirements.

With regard to the duty to assist, VA has made reasonable efforts to obtain relevant records and evidence with respect to the issue adjudicated herein.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records (STRs), post-service VA and private treatment records, relevant VA examination reports, and the Veteran's written statements.  Records from the Social Security Administration (SSA) were destroyed and are not available.  See November 2016 response from SSA.

VA most recently examined the cervical spine in July 2016.  As the above-referenced VA medical examination report was written after an interview with the Veteran, examination of the Veteran, and contains findings and measurements regarding the severity of the cervical spine disability supported by clinical data, the Board finds that the above-referenced VA medical examination report is adequate for rating the cervical spine disability.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Board finds that some of the results of the April 2015 VA examination were unreliable and, therefore, of no probative value with respect to rating the cervical spine disability on appeal because the Veteran demonstrated very little effort during the examination, while during the remainder of the examination the Veteran exhibited much more cervical range of motion, though the latter range of motion was not measured by goniometer, but was clearly much more what was measured during the range of motion examination.  Specifically, the April 2015 VA examiner noted that during discussion with the Veteran the examiner positioned himself just beyond 90 degrees to the Veteran's right side and that the Veteran repeatedly turned his head to make eye contact.  The April 2015 VA examiner estimated 45 degrees of right lateral rotation, despite initial measurement of right lateral rotation to 10 degrees.  The April 2015 VA examiner noted that, while there appeared to be considerable limitation on cervical motion, there was undeniable inconsistency with the demonstrated range of motion on examination.  The April 2015 VA examiner recommended a VA compensation and pension reevaluation when the Veteran completed an occupational therapy program he was undergoing at that time.  Based on the foregoing, the Board finds that the initially recorded range of motion results of the April 2015 VA examination are unreliable and cannot form the basis of a higher rating for the cervical spine disability. 

In considering the VA examination reports of record, the Board notes that a VA medical examination is not inadequate merely because the medical examiner states he or she cannot reach a conclusion without resort to speculation.  Jones v. Shinseki, 23 Vet. App. 382 (2011).  Thus, while VA has a duty to assist a veteran by providing a medical examination in certain situations, that duty does not extend to requiring a VA physician to render an opinion beyond what may reasonably be concluded from the procurable medical evidence.  Nevertheless, simply concluding that a medical question could not be resolved without speculation, without providing any explanation why, renders an opinion inadequate.  Id.  The phrase "without resort to speculation" should reflect the limitations of knowledge in the medical community at large and not those of a particular examiner.  Further, the examiner should clearly identify precisely what facts cannot be determined.  For example, it should be clear in the examiner's remarks whether the answer to a medical question cannot be determined from current medical knowledge.  Id. 

In this regard, the Board observes that the July 2016 VA examiner noted an inability to opine without resorting to mere speculation as to whether pain, weakness, fatigability, or incoordination significantly limit functional ability with repeated use over a period of time.  The July 2016 VA examiner explained that the Veteran was not experiencing a flare-up or repeated use of the cervical spine over time during the examination.  Here, the Veteran specifically reported to the July 2016 VA examiner that he does not have flare-ups of the cervical spine disability.  To the extent that the Veteran may elsewhere assert that he has flare-ups of the cervical spine disability, it is not possible to schedule an examination during a flare-up or anticipate when the Veteran may experience a flare-up of the cervical spine disability or have repeated use of the cervical spine over time; therefore, limitation of motion measurements under these conditions cannot be provided due to limitations of medical knowledge and practicalities of scheduling the Veteran for a VA examination when he experiences one of the above-referenced limitations.  Certainly, the Veteran can seek medical care during flare-ups, if he has any, or with repeated use over time, which would then be recorded in his treatment (medical) records and be available for VA to review when rating the disability on appeal.  

The Board finds that the VA examination reports, along with VA treatment records of record and the Veteran's reports of symptoms, are sufficient to rate the cervical spine disability on appeal because all of these records provide a uniform disability picture during the staged rating periods on appeal, as outlined in more detail below.  VA considers all evidence in its adjudications, including rating disabilities, not just medical information or only information that is included in a VA examination report or treatment records.  38 U.S.C.A. § 7104(a) ("Decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) ("Secretary shall consider all information and lay and medical evidence of record in a case"); 38 U.S.C.A. 
§ 1154(a) (VA Secretary to provide regulatory provisions requiring due consideration of "all pertinent medical and lay evidence").  VA considers the history and context of a disability as important when rating that disability, and seeks a comprehensive picture of disability from the point of view of the veteran.  See 38 C.F.R. §§ 4.1, 4.2. 

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal, and no further development is required to comply with the duty to assist in developing the facts pertinent to the appeal.  In view of the foregoing, the Board will proceed with appellate review.

Disability Rating Legal Authority

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two ratings are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2016).  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3.

Separate disability ratings may be assigned for separate periods of time in accordance with the facts found (staged ratings).  The United States Court of Appeals for Veterans Claims (Court) has held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  In this case, the Board finds that the cervical spine disability underwent an increase in severity during the appeal period, so warrants staged rating as explained below. 

The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.  In this case, the weight of the evidence demonstrates that the cervical spine disability did not undergo an increase within the one year period before the claim for increase was filed with VA in April 2010. 

Pyramiding, that is the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disability.  38 C.F.R. § 4.14 (2016).  However, it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45; see also Deluca v. Brown, 8 Vet. App. 202, 206-07 (1995).  The factors involved in evaluating, and rating, disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement.  38 C.F.R. § 4.45.

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification.  Sciatic neuritis is not uncommonly caused by arthritis of the spine.  The intent of the schedule is to recognize painful motion with joint or particular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59. 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr, 21 Vet. App. 303.

The Board has reviewed all the evidence in the Veteran's claims file with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

Increased Rating Analysis for Cervical Spine Disability

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for DC 5235 to 5243) (General Rating Formula), unless DC 5243 is rated under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes (IVDS Rating Formula), whichever method results in the higher rating when all disabilities are combined under 
38 C.F.R. § 4.25 (2016).  38 C.F.R. § 4.71a.  Ratings under the General Rating Formula are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease. 

Under the General Rating Formula, a 10 percent disability rating is assigned for forward flexion of the cervical spine greater than 30 degrees, but not greater than 
40 degrees; combined range of motion of the cervical spine greater than 170 degrees, but not greater than 335 degrees; muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  Id.  

A 20 percent disability rating is assigned for forward flexion of the cervical spine greater than 15 degrees, but not greater than 30 degrees; combined range of motion of the cervical spine not greater than 170 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id. 

A 30 percent rating is assigned for forward flexion of the cervical spine at 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  Id.

A 40 percent disability rating is assigned for unfavorable ankylosis of the entire cervical spine.  Id.  

A 100 percent rating is assigned for unfavorable ankylosis of the entire spine.  Id.

The General Formula for Diseases and Injuries of the Spine also, in pertinent part, provide the following Notes:

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  Id. 

Note (2): (See also Plate V.)  For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees.  The normal ranges of motion for each component of the spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id. 

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision, restricted opening of the mouth and chewing, breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia, atlantoaxial or cervical subluxation or dislocation; or neurological symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Id. 

Under DC 5243 (Intervertebral Disc Syndrome), a 10 percent disability rating is assigned with incapacitating episodes having a total duration of at least 1 weeks but less than 2 weeks during the past 12 months; a 20 percent disability rating is assigned with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent disability rating is assigned with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a maximum 60 percent disability rating is assigned with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  Id.


DC 5243 provides the following Notes: 

Note (1): An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id. 

Note (2): If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment should be evaluated on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  Id.

The Veteran is in receipt of a 20 percent rating for the cervical spine disability for the initial rating period from April 7, 2010 to July 22, 2016, and a 30 percent rating from July 22, 2016 under the General Rating Formula.  The Veteran has generally contended that a higher rating is warranted for the cervical spine disability.  See, e.g., April 2010 Veteran statement; December 2010 notice of disagreement; December 2015 Board hearing transcript.

Cervical Spine Disability Rating from April 7, 2010 to July 22, 2016

After a review of all the evidence, both lay and medical, the Board finds that, for the rating period from April 7, 2010 to July 22, 2016, the criteria for a disability rating in excess of 20 percent for the cervical spine disability have not been met or more nearly approximated.  38 C.F.R. §§ 4.3, 4.7, 4.71a.  A rating in excess of 20 percent (a 30 percent rating) under the General Rating Formula would require forward flexion of the cervical spine to 15 degrees or less, or favorable ankylosis of the cervical spine.

For the rating period from April 7, 2010 to July 22, 2016, the cervical spine disability manifested by pain, painful motion, stiffness, forward flexion of the cervical spine to 20 degrees, and combined range of motion of the cervical spine of 95 degrees.  At no point during this period did the cervical spine disability manifest forward flexion of the cervical spine to 15 degrees or less, or favorable ankylosis of the cervical spine, as required for a higher rating of 30 percent. 

The May 2010 VA examination report reflects that the Veteran reported pain with movement of the neck, with flare-ups that occurred one to two times per week.  The Veteran did not indicate any functional impairment resulting from flare-ups, but the May 2010 VA examiner noted that the Veteran's activities of daily living were very mildly affected by the neck secondary to difficulties with driving and getting dressed as a result of decreased range of motion of the cervical spine.  Upon examination in May 2010, the Veteran had forward flexion of the cervical spine to 20 degrees, extension to 15 degrees, left lateral flexion to 15 degrees, right lateral flexion to 15 degrees, left lateral rotation to 15 degrees, and right lateral rotation to 15 degrees, with a combined range of motion of 95 degrees, to include as due to pain and other orthopedic DeLuca and 38 C.F.R. §§ 4.40, 4.45, 4.59 factors, and after repetitive use testing.  

The June 2012 VA examination report reflects that the Veteran reported worsening neck pain, with flare-ups of pain and no specific activity that caused increased pain.  Upon examination in June 2012, the Veteran had forward of the cervical spine to 
35 degrees, extension to 25 degrees, left lateral flexion to 25 degrees, right lateral flexion to 25 degrees, left lateral rotation to 40 degrees, and right lateral rotation to 40 degrees, with a combined range of motion of 190 degrees, to include as due to pain and other orthopedic DeLuca and 38 C.F.R. §§ 4.40, 4.45, 4.59 factors, and after repetitive use testing.  

An October 2010 VA treatment record shows complaints of neck pain and stiffness.  A September 2011 VA treatment record shows range of motion of loss of 25 percent upon flexion, 80 percent upon flexion, and 50 percent upon left and right rotation.  A September 2014 VA x-ray report showed no flexion or extension instability.  This evidence does not more nearly approximate forward flexion of the cervical spine to 15 degrees or less, or favorable ankylosis of the entire cervical spine, as required for a higher rating of 30 percent.

In this case, the cervical spine disability has caused pain, which has restricted overall motion.  The Veteran has consistently reported chronic neck pain; however, as noted above, even taking into account additional functional limitation due to pain, the cervical spine range of motion measurements for the entire rating period do not more nearly approximate forward flexion of the cervical spine to 15 degrees or less, or favorable ankylosis of the entire cervical spine.  

The Veteran has generally advanced that he has constant pain and stiffness in the cervical spine.  While the Veteran is competent to report symptoms of the cervical spine disability, to include pain, limitation of motion, and stiffness, the Board finds that the VA examination reports of record, which include specific range of motion measurements and findings, including notations of where painful motion began, are of more probative value for determining specific ranges of motion than are general histories or general descriptions of symptoms of pain, stiffness, or limitations caused by pain.  

To alternatively consider the general assertion of constant pain as evidence of pain throughout cervical spine range of motion still does not warrant a rating in excess of 20 percent, but would only raise an assertion of complete ankylosis due to pain with no movement whatsoever.  See 38 C.F.R. § 4.59.  The Court rejected such assertion in Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011), indicating that a veteran's contention that pain, even if experienced throughout the range of motion on examination, warrants a higher rating under the diagnostic codes providing ratings for limitation of motion.  Rather, it is the functional limitation, i.e., the additional limitation of motion, caused by pain or the other orthopedic factors under DeLuca and 38 C.F.R. §§ 4.40, 4.45, 4.59, that must be considered in determining whether a higher rating is warranted.  The May 2010 and June 2012 VA examination reports showed no ankylosis of the cervical spine.  In this case, the 20 percent rating assigned for the cervical spine disability fully contemplates the functional limitation resulting from neck pain, stiffness, and muscle spasm, to include during flare-ups.  

The weight of the evidence demonstrates that during the rating period from April 7, 2010 to July 22, 2016, the cervical spine disability did not more nearly approximate forward flexion of the cervical spine to 15 degrees or less, or favorable ankylosis of the entire cervical spine, so as to warrant the next higher rating of 30 percent.  
38 C.F.R. § 4.71a, General Rating Formula.  The Board has considered additional limitation of functional range of motion due to pain and during flare-ups sufficient to serve as a basis for a higher rating at any point during the rating period from April 7, 2010 to July 22, 2016.  See Mitchell, 25 Vet. App. 32.  For these reasons, the preponderance of the evidence weighs against a finding that the cervical spine disability more closely approximates the next higher rating of 30 percent under the General Rating Formula at any time during the rating period from April 7, 2010 to July 22, 2016.  See 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59; DeLuca, at 206-07. 

The Board further finds that, for the initial rating period from April 7, 2010 to July 22, 2016, a higher (40 percent) disability rating is also not warranted under the IVDS Formula.  38 C.F.R. § 4.71a, DC 5243.  The June 2012 VA examination report notes no incapacitating episodes of IVDS during the previous 12-month period.  The Board finds that the weight of the evidence of record is against finding that the cervical spine disability has been manifested by at least four weeks but less than 6 weeks of incapacitating episodes requiring physician ordered bed rest over a 12-month period as required for a higher rating, and the Veteran has not alleged otherwise.  38 C.F.R. §§ 4.3, 4.7.

Cervical Spine Disability Rating from July 22, 2016

After a review of all the evidence, both lay and medical, the Board finds that, for the rating period from July 22, 2016, the criteria for a disability rating in excess of 30 percent for the cervical spine disability have not been met or more nearly approximated.  38 C.F.R. §§ 4.3, 4.7, 4.71a.  A rating in excess of 30 percent under the General Rating Formula would require unfavorable ankylosis of the cervical spine.

For the rating period from July 22, 2016, the cervical spine disability has been manifested by pain, painful motion, stiffness, forward flexion of the cervical spine to 10 degrees, and combined range of motion of the cervical spine of 100 degrees.  At no point during this period has the cervical spine disability manifested unfavorable ankylosis of the cervical spine, including as due to pain and other orthopedic DeLuca and 38 C.F.R. §§ 4.40, 4.45, 4.59 factors, and after repetitive use testing..

The July 2016 VA examination report reflects that the Veteran reported worsening neck pain over the previous years, which he rated at 7 out of 10, with no flare-ups.  Upon examination in July 2016, the Veteran had forward of the cervical spine to 
10 degrees, extension to 10 degrees, left lateral flexion to 10 degrees, right lateral flexion to 10 degrees, left lateral rotation to 30 degrees, and right lateral rotation to 30 degrees, to include as due to pain and other orthopedic DeLuca and 38 C.F.R. 
§§ 4.40, 4.45, 4.59 factors, and after repetitive use testing.  The July 2016 VA examiner specifically noted that there is no ankylosis of the cervical spine. 

An April 2017 VA treatment record shows cervical spine flexion of 5 to 10 degrees, extension to 5 degrees, and right and left rotation of 5 to 10 degrees, as well as neck stiffness.  This evidence weights against of finding of unfavorable ankylosis of the cervical spine. 

The July 2016 VA examination report shows that the Veteran reported functional impairment with driving due limitation of neck motion, as well as difficulty reaching objects overhead.  See also December 2015 Board hearing tanscript.  The Board has considered whether a higher disability rating for the cervical spine is warranted on the basis of functional loss (including limitation on driving overhead work) due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  See also DeLuca.  In this case, the cervical spine disability has caused pain, which has restricted overall motion.  The Veteran has consistently reported chronic neck pain; however, as noted above, even taking into account additional functional limitation due to pain, the cervical spine range of motion measurements for the entire rating period do not more nearly approximate unfavorable ankylosis of the cervical spine.  Based on the above, the degree of functional impairment does not warrant a higher rating based on unfavorable ankylosis of the cervical spine disability.  

The Veteran has generally advanced that he has constant pain and stiffness in the cervical spine.  While the Veteran is competent to report symptoms of the cervical spine disability, to include pain, limitation of motion, and stiffness, the Board finds that the VA examination reports of record, which include specific range of motion measurements and findings, including notations of where painful motion began, are of more probative value for determining specific ranges of motion than are general histories or general descriptions of symptoms of pain, stiffness, or limitations caused by pain unaccompanied by specific indications as approximate degrees of limitation of motion.  

To alternatively consider the general assertion of constant pain as evidence of pain throughout cervical spine range of motion still does not warrant a rating in excess of 30 percent, but would only raise an assertion of complete ankylosis due to pain with no movement whatsoever.  See 38 C.F.R. § 4.59.  The Court rejected such assertion in Mitchell, indicating that a veteran's contention that pain, even if experienced throughout the range of motion on examination, warrants a higher rating under the diagnostic codes providing ratings for limitation of motion.  Rather, it is the functional limitation, i.e., the additional limitation of motion, caused by pain or the other orthopedic factors under DeLuca and 38 C.F.R. §§ 4.40, 4.45, 4.59, that must be considered in determining whether a higher rating is warranted.  The July 2016 VA examiner noted that the Veteran had no ankylosis of the cervical spine.  In this case, the 30 percent rating assigned for the cervical spine disability fully contemplates the functional limitation resulting from neck pain, stiffness, and muscle spasm, to include during flare-ups.  

The weight of the evidence demonstrates that, during the rating period from July 22, 2016, the cervical spine disability did not more nearly approximate unfavorable ankylosis of the cervical spine, so as to warrant the next higher rating of 40 percent.  38 C.F.R. § 4.71a, General Rating Formula.  The Board has considered additional limitation of functional range of motion due to pain and during flare-ups sufficient to serve as a basis for a higher rating at any point during the rating period from July 22, 2016.  See Mitchell.  For these reasons, the preponderance of the evidence weighs against a finding that the cervical spine disability more closely approximates the next higher rating of 40 percent under the General Rating Formula at any time during the rating period from July 22, 2016.  See 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59; DeLuca, at 206-07. 

The Board further finds that, for the initial rating period from July 22, 2016, a higher (40 percent) disability rating is also not warranted under the IVDS Formula.  38 C.F.R. § 4.71a, DC 5243.  The July 2016 VA examination report notes no incapacitating episodes of IVDS during the previous 12-month period.  The Board finds that the weight of the evidence of record is against finding that the cervical spine disability has been manifested by at least four weeks but less than 6 weeks of incapacitating episodes requiring physician ordered bed rest over a 12-month period as required for a higher rating, and the Veteran has not alleged otherwise.  38 C.F.R. §§ 4.3, 4.7.

Neurologic Manifestations of the Cervical Spine Disability 

The record reflects that the Veteran is already in receipt of separate ratings for right and left upper extremity peripheral neuropathy associated with the cervical spine disability, which are not before the Board on appeal.  A March 2015 rating decision granted service connection for right upper extremity peripheral neuropathy as secondary to the service-connected cervical spine disability, and assigned a 
0 percent disability rating effective August 22, 2014.  An October 2016 rating decision increased the right upper extremity peripheral neuropathy disability rating from 0 percent to 50 percent effective July 22, 2016, and granted service connection for left upper extremity peripheral neuropathy as secondary to the service-connected cervical spine disability, and assigned a 40 percent disability rating effective July 22, 2016.  

In November 2016, the Veteran filed a notice of disagreement with the October 2016 rating decision with respect to the beginning period for the right and left upper extremity peripheral neuropathy higher ratings (which appears to express disagreement with the early "stage" of the initial rating assigned for the service-connected peripheral neuropathy).  In November 2016 correspondence, the RO acknowledged receipt of the NOD and indicated that additional development may occur and that, if the claim could not be granted, a statement of the case would be issued.  As the record indicates that the NOD has been recognized by the RO, and development action is pending at the RO, this situation is distinguishable from Manlincon v. West, 12 Vet. App. 238 (1999), where a notice of disagreement had not been recognized.  In light thereof, and as additional action is pending at the RO, Manlincon is not applicable to the issues of earlier effective date for right and left upper extremity peripheral neuropathy.

Extraschedular Referral Consideration

The Board has considered whether referral for an extraschedular rating would have been warranted for the cervical spine disability for any part of the rating period on appeal.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (holding that either the veteran must assert that a schedular rating is inadequate or the evidence must present exceptional or unusual circumstances).  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the veteran's disability picture requires the assignment of an extraschedular rating.  

Turning to the first step of the extraschedular analysis, the Board finds that all the symptomatology and impairment caused by the cervical spine disability are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  For the rating period from April 7, 2010 to July 22, 2016, the cervical spine disability manifested by pain, painful motion, stiffness, forward flexion of the cervical spine to 20 degrees, and combined range of motion of the cervical spine of 95 degrees.  For the rating period from July 22, 2016, the cervical spine disability has been manifested by pain, painful motion, stiffness, forward flexion of the cervical spine to 10 degrees, and combined range of motion of the cervical spine of 100 degrees.  At no point during this period has the cervical spine disability manifested unfavorable ankylosis of the cervical spine.
The schedular criteria for rating the cervical spine disability specifically provide for ratings based on the presence of painful motion, whether or not such pain radiates; limitations of motion of the spine including due to pain and other orthopedic factors that result in functional impairment (38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca, Mitchell); and other clinical findings such as muscle spasm, guarding, and abnormal spinal contours; and on the basis of incapacitating episodes.  See Schafrath v. Derwinski, 1 Vet. App. at 592 (read together with schedular rating criteria, 38 C.F.R. §§ 4.40 and 4.45 recognize functional loss due to pain); Deluca at 206-07 (1995) (functional limitations are applied to the schedular rating criteria to ascertain whether a higher schedular rating can be assigned based on limitation of motion due to pain and during flare-ups, and should be expressed in schedular rating terms of degree of range-of-motion loss); Burton v. Shinseki, 25 Vet. App. 1, 4 (2011) (the majority of 38 C.F.R. § 4.59, which is a schedular consideration rather than an extraschedular consideration, provides guidance for noting, evaluating, and rating joint pain); Sowers v. McDonald, 27 Vet.App. 472 (2016) (38 C.F.R. § 4.59 is limited by the diagnostic code applicable to the claimant's disability, and is read in conjunction with, and subject to, the relevant diagnostic code); Mitchell at 33-36 (pain alone does not constitute functional impairment under VA regulations, and the rating schedule contains several provisions, such as 38 C.F.R. §§ 4.40, 4.45, 4.59, that address functional loss in the musculoskeletal system as a result of pain and other orthopedic factors when applied to schedular rating criteria); see also Mitchell at 45 (Footnote 2) and Vogan v. Shinseki, 24 Vet. App. 159, 161 (2010) (when a condition is not listed in the VA disability schedule, VA may undertake rating by analogy where the disability in question is analogous in terms of the functions affected, the anatomical localization, and the symptomatologies of the ailments).

All the symptomatology and functional impairment described above result from the limitation motion of the cervical spine, to include as due to pain, stiffness, muscle spasm, and all the symptoms described by the Veteran are contemplated in the schedular rating assigned under the General Rating Formula for Spine Disabilities either directly as limitation of motion or muscle spasm or tenderness, or indirectly as orthopedic factors that limit motion and function.  See 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a; see also Schafrath at 592; Deluca v. Brown at 206-07; Burton, 25 Vet. App. at 4 (the majority of 38 C.F.R. § 4.59, which is a schedular consideration rather than an extraschedular consideration, provides guidance for noting, evaluating, and rating joint pain); Mitchell at 33-36 (2011); Vogan, 24 Vet. App. at 161.  The above-referenced symptoms and impairment are part of or similar to symptoms listed under the schedular rating criteria.  See 38 C.F.R. § 4.20 (schedular rating criteria provides for rating by analogy based on similar functions, anatomical location, and symptomatology); Mauerhan v. Principi, 16 Vet. App. 436 (2002) (the schedular rating criteria also include analogous symptoms that are "like or similar to" listed schedular rating criteria).  

To the extent that working overhead or driving requires forward or lateral flexion, extension, or lateral rotation of the cervical spine, such movements are explicitly part of the schedular rating criteria.  See 38 C.F.R. § 4.71a, General Rating Formula for Spine Disabilities.  To the extent that working overhead or driving causes incidental pain in the neck area, such pain is considered as part of the schedular rating criteria, to include as due to orthopedic DeLuca and 38 C.F.R. §§ 4.40, 4.45, 4.59 factors, which are incorporated into the schedular rating criteria as applied to the particular diagnostic code.  See 38 C.F.R. § 4.71a, General Rating Formula for Spine Disabilities, Plate V; Schafrath at 592; Burton at 4 (2011); Sowers, 27 Vet. App. 472; Mitchell at 33-36.  Therefore, the Board finds that the record does not reflect that the cervical spine disability is so exceptional or unusual as to warrant referral for consideration of the assignment of a higher disability rating on an extraschedular basis.

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  The Veteran is service connected for right and left upper extremity peripheral neuropathy, cervical spine degenerative disc disease, left shoulder impingement syndrome with bicipital and rotator cuff tendonitis, right ankle degenerative joint disease, and tinnitus. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  There is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  In the absence of exceptional factors associated with the service-connected cervical spine, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An increased disability rating for the cervical spine disability, in excess of 20 percent for the rating period from April 7, 2010 to July 22, 2016, and in excess of 30 percent for the rating period from July 22, 2016, is denied.


REMAND

TDIU

Entitlement to a TDIU is potentially an element of all rating issues.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  A TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  Consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to age or to the impairment caused by non-service-connected disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2016).  In reaching such a determination, the central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

A February 2017 VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, shows that the Veteran asserted an inability to work due to the service-connected right and left upper extremity neuropathy, cervical spine, left shoulder, and right ankle disabilities.  See also February 2012 VA Form 21-4138.  In a March 2009 statement, Dr. W.S. opined that the Veteran's service-connected disabilities, which are complicated by nonservice-connected depression, interfere with the ability to perform work activities on any consistent basis.  In a February 2012 letter, Dr. A.B. opined that the Veteran is totally disabled, mainly due to worsening chronic problems for which he is service connected with nonservice-connected depression contributing to such disability.  The January 2017 VA peripheral nerves examiner assessed that the right and left upper extremity peripheral neuropathy disabilities impact the Veteran's ability to work because the Veteran is unable to perform fine or repetitive movement with the right hand.  See also January 2017 VA ankles and cervical spine examination reports; January 2016 VA shoulder examination report. 

In accordance with Rice, the Board is construing this evidence, specifically the July 2012 VA Form 21-8940, the March 2009 statement by Dr. W.S., the February 2012 statement by Dr. A.B., and the above-referenced VA examination report, to raise a new claim for a TDIU; however, further development is necessary prior to analyzing this TDIU claim on the merits.  The Veteran has not been provided with the appropriate VCAA notice in conjunction with the raised claim for a TDIU.  Moreover, a VA opinion, preferably by a vocational specialist, may help determine whether the Veteran is unable to obtain or pursue substantially gainful employment due solely to the service-connected disabilities.  Friscia v. Brown, 7 Vet. App. 294 (1994).  Any records or evidence identified by the Veteran as relevant to a claim for TDIU should be obtained; therefore, on remand, after providing appropriate notice to the Veteran, such records should be requested and an opinion should be afforded.

Accordingly, the issue of a TDIU is REMANDED for the following actions:

1. Provide the appropriate VCAA notice relating to a claim for a TDIU.

2. Schedule a VA examination to be conducted by a vocational or similar occupational specialist, if possible, to help ascertain the effect of the service-connected disabilities on employability.  The relevant documents in the claims folder should be made available for review in connection with this examination.  

The examiner should provide an opinion as to the Veteran's occupational impairments and limitations resulting from all the service-connected disabilities.  The service-connected disabilities are right and left upper extremity peripheral neuropathy, cervical spine degenerative disc disease, left shoulder impingement syndrome with bicipital rotator cuff tendonitis, right ankle degenerative joint disease, and tinnitus.

The examiner should obtain from the Veteran a full and current employment history.  The examiner should review the relevant evidence in the claims file, to include any prior VA examinations.  

In rendering the opinion, the examiner should consider the Veteran's education, special training, and previous work experience, but should not consider age or the effect of any non-service-connected disabilities.  A rationale should be given for any opinion rendered.

3. Thereafter, the issue of a TDIU should be adjudicated.  If the benefit sought on appeal is not granted, the Veteran and representative should be provided with a supplemental statement of the case (SSOC).

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2016).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


